                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


CITY OF BIRMINGHAM RETIREMENT            Case No.:
AND RELIEF SYSTEM, Individually and On
Behalf of All Others Similarly Situated,
                                                   CLASS ACTION
                          Plaintiff,
                  v.
                                                   DEMAND FOR JURY TRIAL
A.O. SMITH CORPORATION, AJITA
RAJENDRA, KEVIN WHEELER, and
JOHN KITA,

                          Defendants.



                             CLASS ACTION COMPLAINT
                  FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

        Plaintiff City of Birmingham Retirement and Relief System, individually and on behalf

of all others similarly situated, alleges the following upon personal knowledge as to allegations

specifically pertaining to Plaintiff and, as to all other matters, upon the investigation of counsel,

which included: (a) review and analysis of public filings with the United States Securities and

Exchange Commission (“SEC”) made by A.O. Smith Corporation (“A.O. Smith” or the

“Company”) and other related parties and non-parties; (b) review and analysis of press releases

and other publications disseminated by certain of the Defendants; (c) review of news articles,

shareholder communications, conference calls and postings on the Company’s website

concerning the Company’s public statements; and (d) review of other publicly available

information concerning A.O. Smith and the Individual Defendants (as defined below).




          Case 2:19-cv-01198-LA Filed 08/19/19 Page 1 of 40 Document 1
I.     NATURE OF THE ACTION

       1.      This is a federal securities class action brought on behalf of all persons or entities

that purchased or otherwise acquired A.O. Smith common stock from July 26, 2016 and May 16,

2019, inclusive (the “Class Period”), seeking to pursue remedies under the Securities Exchange

Act of 1934 (the “Exchange Act”). Plaintiff alleges that Defendants A.O. Smith, Ajita Rajendra,

Kevin Wheeler, and John Kita violated the Exchange Act by publishing false and misleading

statements to artificially inflate the Company’s stock price.

       2.      Defendant A.O. Smith is a leading manufacturer and marketer of water heaters and

boilers. It maintains two primary operating segments: (1) North America; and (2) Rest of World.

The Rest of World segment primarily consists of the Company’s operations in China, which

accounted for approximately one-third of the Company’s total sales in 2018 and almost the entirety

of its Rest of World segment sales.

       3.      A.O. Smith has operated in China for over 20 years. In recent years, it has become

an increasingly critical market by which to measure the Company’s business and prospects. Not

only does China present one of the largest markets for water heaters and boiler products in the

world, A.O. Smith is generally thought to command a price premium in the country due to its

purportedly superior product offerings. In 2018, the Company boasted “record” sales of $3.2

billion, which it stated was “primarily” due to “higher sales of water treatment products in China,”

in addition to pricing actions in the United States. For the year, the Company’s China sales

exceeded $1 billion.

       4.      Between 2015 and 2018, A.O. Smith’s net sales in China grew by over 36%.

However, as would only later be revealed, A.O. Smith fueled this growth through an undisclosed

partner in China, Jiangsu UTP Supply Chain (“UTP”). According to later-revealed analyst

allegations, A.O. Smith used UTP to inflate its sales figures, engage in “channel stuffing” (i.e.,

                                                 2

            Case 2:19-cv-01198-LA Filed 08/19/19 Page 2 of 40 Document 1
forcing unwanted inventory through a controlled distribution channel) and hide the deteriorating

business trends it was experiencing in China.

       5.      Beginning in 2015, China experienced a significant slowdown in its real estate

market, which had follow-on effects for the sale of new housing appliances such as the water

heaters and boilers manufactured by A.O. Smith. As a result, the growth that A.O. Smith had been

experiencing in China, especially in terms of the Company’s profit margins, became unsustainable

as A.O. Smith struggled to maintain its pricing power against lower-cost competitors, particularly

as it attempted to expand into so-called “second tier” Chinese cities. In order to mitigate adverse

trends in an increasingly difficult market environment, A.O. Smith used its undisclosed

relationship with UTP to inflate its gross margins and mask its actual China revenue and earnings

slowdown through distributor-financed channel stuffing. By some estimates, UTP accounted for

up to 75% of the Company’s product sales in China during the Class Period.

       6.      The truth began to emerge on April 30, 2019, when A.O. Smith was forced to

disclose disappointing financial results for its China operations. The primary reasons for the

disappointing results were adverse business trends in China and plummeting Chinese sales, which

had been masked by Defendants’ prior misstatements. Quarterly sales in A.O. Smith’s Rest of

World segment fell 21% to $232.1 million, including an 18% decline in Chinese sales on a local

currency basis. Even more shocking, quarterly earnings for the segment fell more than 65% year-

over-year to only $12.3 million. On this news, the price of A.O. Smith common stock fell 6% to

$52.57 per share on abnormally high volume of over 4.8 million shares.

       7.      Then, on May 16, 2019, J Capital Research USA LLC issued a scathing report on

A.O. Smith’s China operations and undisclosed relationship with UTP (the “J Capital Report”).

The extensive 66-page report charged A.O. Smith with inflating its sales and earnings figures and



                                                3

            Case 2:19-cv-01198-LA Filed 08/19/19 Page 3 of 40 Document 1
concealing adverse business trends in China through its undisclosed distributor relationship with

UTP. The report stated that “UTP may be responsible for as much as 75% of AOS China sales.”

The report also stated that A.O. Smith’s purported $539 million in cash in China had been tied up

in the scheme. On this news, the price of A.O. Smith common stock declined. The stock price

fell to close at $43.26 per share on May 20, 2019, 36% below the Class Period high of more than

$68 per share.

       8.        As a result of Defendants’ wrongful acts and omissions, Plaintiff and the Class

purchased A.O. Smith common stock at artificially inflated prices and suffered significant losses

and were damaged thereby.

II.    JURISDICTION AND VENUE

       9.        The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

       10.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

       11.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the alleged fraud or the

effects of the fraud have occurred in this District. Many of the acts charged herein, including the

preparation and dissemination of materially false and misleading information, occurred in

substantial part in this District. Additionally, the principal executive offices of A.O. Smith are

located within this District in Milwaukee, Wisconsin.

III.   CLASS ACTION ALLEGATIONS

       12.       Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and 23(b)(3) on behalf of a Class consisting of all those who purchased or

                                                 4

             Case 2:19-cv-01198-LA Filed 08/19/19 Page 4 of 40 Document 1
otherwise acquired A.O. Smith common stock during the Class Period. Excluded from the Class

are Defendants, the officers and directors of A.O. Smith, members of their immediate families and

their legal representatives, heirs, agents, affiliates, successors or assigns, Defendants’ liability

insurance carriers, and any affiliates or subsidiaries thereof, and any entity in which Defendants or

their immediate families have or had a controlling interest.

       13.      The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, A.O. Smith shares were actively traded on the New

York Stock Exchange (the “NYSE”). As of May 16, 2019, there were over 141 million shares of

A.O. Smith common stock outstanding. While the exact number of Class members is unknown to

Plaintiff at this time and can only be ascertained through appropriate discovery, Plaintiff believes

that there are hundreds or thousands of members in the proposed Class. Throughout the Class

Period, A.O. Smith common stock was actively traded on the NYSE, an open and efficient market,

under the symbol “AOS.” Millions of A.O. Smith shares were traded publicly during the Class

Period on the NYSE. Record owners and other members of the Class may be identified from

records maintained by A.O. Smith and/or its transfer agents and may be notified of the pendency

of this action by mail, using a form notice similar to that customarily used in securities class

actions.

       14.      Plaintiff’s claims are typical of Class members’ claims, as all members of the Class

were similarly affected by Defendants’ wrongful conduct in violation of federal laws as

complained of herein.

       15.      Plaintiff will fairly and adequately protect Class members’ interests and has

retained competent counsel experienced in class actions and securities litigation. Common

questions of law and fact exist as to all Class members and predominate over any questions solely



                                                 5

             Case 2:19-cv-01198-LA Filed 08/19/19 Page 5 of 40 Document 1
affecting individual Class members. Among the questions of fact and law common to the Class

are:

                   (a)    Whether the federal securities laws were violated by Defendants’
                          acts and omissions as alleged herein;

                   (b)    Whether Defendants participated in and pursued the common course
                          of conduct complained of herein;

                   (c)    Whether documents, press releases, and other statements
                          disseminated to the investing public and the Company’s
                          stockholders during the Class Period misrepresented material facts
                          about the business, finances, and prospects of A.O. Smith;

                   (d)    Whether statements made by Defendants to the investing public
                          during the Class Period misrepresented and/or omitted to disclose
                          facts about the business, finance, value, and performance of A.O.
                          Smith;

                   (e)    Whether the market price of A.O. Smith common stock during the
                          Class Period was artificially inflated due to the material
                          misrepresentations and failures to correct the material
                          misrepresentations complained of herein; and

                   (f)    The extent to which the members of the Class have been damaged
                          and the proper measure of damages.

          16.      A class action is superior to all other available methods for the fair and efficient

adjudication of this action because joinder of all Class members is impracticable. Furthermore,

the damage suffered by some individual Class members may be relatively small so that the burden

and expense of individual litigation make it impossible for such members to individually redress

the wrong done to them. There will be no difficulty in the management of this action as a class

action.

IV.       PARTIES

          17.      Plaintiff City of Birmingham Retirement and Relief System (“City of

Birmingham”) is a public pension fund that manages retirement funds of current and retired civil

service employees, elected officials, and appointed employees in the City of Birmingham,


                                                    6

                Case 2:19-cv-01198-LA Filed 08/19/19 Page 6 of 40 Document 1
Alabama.      As of the start of the second quarter of 2019, City of Birmingham oversaw

approximately $1 billion in assets for more than 7,300 members. As set forth in the attached

certification, City of Birmingham bought A.O. Smith common stock during the Class Period and

suffered damages as a result of the violations of the federal securities laws alleged herein.

       18.      Defendant A.O. Smith is a Milwaukee-based manufacturer of gas and electric water

heaters, boilers, tanks and water treatment products. It has significant operations overseas, and in

particular in China.

       19.      Defendant Ajita Rajendra (“Rajendra”) has served as the Executive Chairman of

A.O. Smith since September 2018. Previously, he served as the Chief Executive Officer (“CEO”)

and Chairman of the Board of Directors of A.O. Smith (the “Board”) since April 2014.

       20.      Defendant Kevin Wheeler (“Wheeler”) has served as CEO of A.O. Smith since

September 2018, its President since May 2017 and a director since July 2017. He previously

served as the Company’s Chief Operating Officer (“COO”), and before that was the Company’s

General Manager of North America, India and Europe water heating.

       21.      Defendant John Kita (“Kita”) served as Chief Financial Officer (“CFO”) of A.O.

Smith throughout the Class Period until his retirement in May 2019.

       22.      Defendants Rajendra, Wheeler and Kita are referred to herein as the “Individual

Defendants.”

       23.      During the Class Period, the Individual Defendants, as senior executive officers

and/or directors of A.O. Smith, were privy to confidential, proprietary and material adverse non-

public information concerning A.O. Smith, its operations, finances, financial condition and present

and future business prospects via access to internal corporate documents, conversations and

connections with other corporate officers and employees, attendance at management and/or board



                                                  7

             Case 2:19-cv-01198-LA Filed 08/19/19 Page 7 of 40 Document 1
of directors meetings and committees thereof, and via reports and other information provided to

them in connection therewith. Because of their possession of such information, the Individual

Defendants knew or recklessly disregarded that the adverse facts specified herein had not been

disclosed to, and were being concealed from, the investing public.

       24.      The Individual Defendants are liable as direct participants in the wrongs

complained of herein. In addition, the Individual Defendants, by reason of their status as senior

executive officers and/or directors, were “controlling persons” within the meaning of Section 20(a)

of the Exchange Act and had the power and influence to cause the Company to engage in the

unlawful conduct complained of herein. Because of their positions of control, the Individual

Defendants were able to and did, directly or indirectly, control the conduct of A.O. Smith’s

business.

       25.      The Individual Defendants, because of their positions with the Company, controlled

and/or possessed the authority to control the contents of its reports, press releases and presentations

to securities analysts, and through them, to the investing public. The Individual Defendants were

provided with copies of the Company’s reports and publicly disseminated documents alleged

herein to be misleading, prior to or shortly after their issuance and had the ability and opportunity

to prevent their issuance or cause them to be corrected. Thus, the Individual Defendants had the

opportunity to commit the fraudulent acts alleged herein.

       26.      As senior executive officers and/or directors and as controlling persons of a

publicly traded company whose securities were, and are, registered with the SEC pursuant to the

Exchange Act, and were traded on the NYSE and governed by the federal securities laws, the

Individual Defendants had a duty to disseminate promptly accurate and truthful information with

respect to A.O. Smith’s financial condition and performance, growth, operations, financial



                                                  8

             Case 2:19-cv-01198-LA Filed 08/19/19 Page 8 of 40 Document 1
statements, business, products, markets, management, earnings, and present and future business

prospects, to correct any previously issued statements that had become materially misleading or

untrue, so the market price of A.O. Smith’s common stock would be based on truthful and accurate

information. The Individual Defendants’ misrepresentations and omissions during the Class

Period violated these specific requirements and obligations.

       27.      The Individual Defendants are liable as participants in a fraudulent scheme and

course of business that operated as a fraud or deceit on purchasers of A.O. Smith’s publicly traded

common stock by disseminating materially false and misleading statements and/or concealing

material adverse facts.

V.     DEFENDANTS’ FALSE AND MISLEADING
       STATEMENTS DURING THE CLASS PERIOD

       28.      The Class Period begins on July 26, 2016. On that date, A.O. Smith issued a press

release announcing “record second quarter” net earnings of $87.1 million. The press release

claimed that the strong results were driven in large part by the success of A.O. Smith’s China

operations. The press release continued in pertinent part:

       “Our strong year-over-year earnings growth of 23 percent continued to
       demonstrate solid execution by our business teams in North America and China,”
       noted Ajita G. Rajendra, chairman and chief executive officer.

       “We achieved year-over-year sales growth in China of 16 percent in local
       currency in the second quarter thanks to increased sales of water heating and water
       treatment products,” Rajendra added.

                                         *       *       *

       Rest of World segment

       Sales of this segment, which is primarily comprised of China, Europe and India,
       increased approximately eight percent in the second quarter of 2016 to $239.8
       million from $221.3 million in the year-ago quarter. Continued strong customer
       demand for the company’s premium water heating and water treatment products



                                                 9

             Case 2:19-cv-01198-LA Filed 08/19/19 Page 9 of 40 Document 1
       drove China sales nearly 16 percent higher in local currency and approximately
       10 percent higher as measured in U.S. dollars.

       Operating earnings for this segment were $33.0 million compared with $30.9
       million earned in the 2015 second quarter. The impact to profits from higher China
       sales was partially offset by higher selling costs to support expansion in tier 2 and
       tier 3 cities and the e-commerce platform in China, as well as larger losses in India.
       Segment operating earnings were negatively impacted by approximately $2 million
       due to China currency translation. As a result of these factors, second quarter 2016
       operating margin of 13.8 percent was modestly lower than the 14.0 percent
       operating margin in 2015.

       29.     On August 8, 2016, A.O. Smith filed a Form 10-Q, signed by Defendants Rajendra

and Kita, which reiterated the Company’s 2Q16 earnings and operating results, including for its

China segment. The Form 10-Q also stated that A.O. Smith’s China sales were expected to grow

throughout 2016, stating in pertinent part:

       Sales in our Rest of World segment grew approximately eight percent in the second
       quarter of 2016, as a result of ten percent sales growth in China. Sales in our Rest
       of World segment grew approximately ten percent in first half of 2016. China sales
       in local currency grew approximately 16 percent in both the second quarter and first
       half of 2016 compared to the same periods last year. We expect full year 2016 sales
       in China to grow at a rate of approximately 15 percent in local currency driven
       by expected continued overall water heater market growth, market share gains,
       improved product mix and water treatment product growth at a rate significantly
       higher than 15 percent.

       30.     On October 26, 2016, A.O. Smith issued a press release announcing “record sales

and strong earnings increases” for 3Ql6 of $683.9 million and $83.2 million, respectively. The

press release stated that the increases were largely due to success in the Company’s China

operations, stating that “continued strong demand for the company’s water heating and water

treatment products in China drove sales in the third quarter nine percent higher compared with

sales of $625.1 million during the same period in 2015” and that “[s]ales increased 11 percent

when adjusted for the impact from the stronger U.S. dollar against the Chinese and Canadian

currencies.” The press release continued in pertinent part:



                                                10

          Case 2:19-cv-01198-LA Filed 08/19/19 Page 10 of 40 Document 1
       “A.O. Smith delivered record sales and strong earnings increases thanks to our
       global growth strategy,” commented Ajita Rajendra, chairman and chief executive
       officer.

                                          *      *       *

       Rest of World segment

       Rest of World sales, which is primarily comprised of China, Europe and India,
       improved 11 percent in the third quarter of 2016 to $240.3 million. Sales of A.O.
       Smith branded water heaters and water treatment products in China increased
       11 percent in U.S. dollars and 17 percent in local currency.

       31.     On November 8, 2016, A.O. Smith filed a Form 10-Q, signed by Defendants

Rajendra and Kita, which reiterated the Company’s 3Q16 earnings and operating results, including

for its China segment. The Form 10-Q reiterated that A.O. Smith was experiencing strong sales in

China, stating in pertinent part:

       Sales in our Rest of World segment grew approximately 11 percent in the third
       quarter of 2016, as a result of 11 percent sales growth in China. China sales in local
       currency grew approximately 17 percent in the third quarter compared to the
       same period last year. We expect full year 2016 sales in China to grow at a rate
       in excess of 16 percent in local currency driven by expected continued overall
       water heater market growth, market share gains, improved product mix and
       growth in sales of water treatment products at a rate significantly higher than 16
       percent.

       32.     On February 2, 2017, A.O. Smith issued a press release announcing “record sales

of $2.69 billion and record net earnings of $326.5 million, or $1.85 per share, for 2016 compared

with net earnings of $282.9 million, or $1.58 per share, the previous year.” Again, the Company

touted its success in China as the primary driver of the results, stating that “[s]ales in China grew

13 percent during 2016 and grew 19 percent when the impact from the stronger U.S. dollar is

excluded.” The press release continued in pertinent part:

       “A.O. Smith had another excellent year, setting sales and earnings records
       thanks to continued healthy end markets for our consumer products in China
       and for boilers and commercial water heaters in the U.S.,” Ajita G. Rajendra,
       chairman and chief executive officer, observed.

                                                 11

          Case 2:19-cv-01198-LA Filed 08/19/19 Page 11 of 40 Document 1
       “In addition to the launch of several new products in China, we saw an increase in
       China water treatment sales of nearly 35 percent,” Rajendra continued.

                                        *       *      *

       Rest of World segment

       Sales of this segment increased 11 percent in 2016 to $965.6 million compared with
       2015 sales of $866.1 million. China sales increased 13 percent and grew 19
       percent when the impact from the stronger U.S. dollar is excluded. An increase
       in demand for water heaters and residential air purification products and 35
       percent growth in A.O. Smith-branded water treatment product sales contributed
       to the strong growth in China.

       Operating earnings for this segment increased 14 percent in 2016 to $129.1
       million compared with $113.0 million earned the prior year. Higher sales were
       partially offset by increased China selling, general and administrative (SG&A)
       expenses. Higher selling costs in China to support expansion in tier 2 and 3 cities,
       as well as higher advertising costs to support brand building, were the primary
       drivers of higher segment SG&A expenses. Currency translation reduced China
       earnings by approximately $8 million. Segment operating margin was slightly
       higher at 13.4 percent in 2016 compared with 2015 segment operating margin of
       13.0 percent.

       Segment sales for the fourth quarter 2016 of $268.1 million were 16 percent
       higher than the same period in the previous year. Sales in China increased 24
       percent in the quarter, excluding the impact from the strengthening U.S. dollar.
       Continued demand for the company’s consumer products in the region led by
       water treatment and air purification products contributed to the strong sales
       growth.

       Segment operating earnings of $38.2 million were 34 percent higher in the fourth
       quarter of 2016 than in the same three-month period in 2015, driven by the
       impact from higher China sales. Higher selling costs to support growth, higher
       advertising costs to support brand building and $2.5 million due to currency
       translation, all in China, partially offset higher China sales. Segment operating
       margin for the period at 14.2 percent was higher than the fourth quarter of 2015 at
       12.3 percent due to higher gross margins primarily driven by a more profitable mix
       of China products and improved profitability associated with sales of water
       treatment products in the 2016 quarter.

       33.    On February 17, 2017, A.O. Smith filed a Form 10-K, signed by Defendants

Rajendra and Kita, which reiterated the Company’s 4Q16 and FY16 earnings and operating results,



                                               12

         Case 2:19-cv-01198-LA Filed 08/19/19 Page 12 of 40 Document 1
including for its China segment. The Form 10-K touted A.O. Smith’s experience and market

dominance in China, claiming the Company had grown to become “one of the leading suppliers

of water heaters to the residential market in China.” It continued in pertinent part:

       REST OF WORLD

       Sales in our Rest of World segment increased 11.5 percent, or $99.5 million, in
       2016 compared with the prior year. A 12.5 percent increase in sales in China to
       $887.9 million was the primary source of the increase. Excluding the
       appreciation of the U.S. dollar in 2016, sales in China increased 18.9 percent in
       2016.

       We have operated in China for more than 20 years. In that time, we have been
       aggressively expanding our presence while building A.O. Smith brand
       recognition in the residential and commercial markets. The Chinese water heater
       market is predominantly comprised of electric wall-hung, gas tankless and solar
       water heaters. We believe we are one of the leading suppliers of water heaters to
       the residential market in China, with a broad product offering including electric,
       gas, gas tankless, heat pump and solar units as well as combi boilers. Primarily for
       Asia, we also manufacture and market water treatment products and air purification
       products.

       We sell water heaters in more than 9,000 retail outlets in China, of which over 2,500
       exclusively sell our products. Our water treatment products and air purification
       products are sold in over 6,500 and 2,500 retail outlets in China, respectively. Our
       e-commerce sales continue to grow in China reaching nearly $200 million in 2016.

       34.     The Form 10-K also stated that the primary driver of A.O. Smith’s favorable 2016

financial and operating results was the Company’s success in China. It stated in pertinent part:

       RESULTS OF OPERATIONS

       Our sales in 2016 were a record $2,685.9 million surpassing 2015 sales of $2,536.5
       million by 5.9 percent. Excluding the impact from the appreciation of the U.S.
       dollar against the Chinese currency that occurred in 2016, our sales grew
       approximately eight percent in 2016. The increase in sales in 2016 was primarily
       due to higher sales in China of water heaters, residential air purification
       products, as well as 35 percent sales growth of A.O. Smith-branded water treatment
       products. Sales in China grew 12.5 percent in 2016, and excluding the impact of
       the appreciation of the U.S. dollar, sales in China increased 18.9 percent in 2016.




                                                 13

          Case 2:19-cv-01198-LA Filed 08/19/19 Page 13 of 40 Document 1
       35.     In addition, the 2016 Form 10-K stated that the Company was positioned to

continue to grow its China business throughout 2017, stating in pertinent part:

       Outlook

       We expect our sales in China will continue to grow at a rate of approximately 15
       percent in local currency terms in 2017 led by continued strong sales growth of
       water heaters, water treatment and air purification products. We project
       continued declines in the Chinese currency compared to the U.S. dollar resulting in
       a five percent, or $40 million, headwind in 2017 sales, compared with the average
       rate in 2016 ....

       Combining all these factors, we expect sales growth of between eight and 9.5
       percent in 2017 and sales growth of between 9.5 and 11 percent measured in local
       currency in 2017 and earnings to be in the range of $1.98 to $2.08 per share for
       2017. This does not include the potential impact of future acquisitions.

       36.     On April 27, 2017, A.O. Smith issued a press release again announcing “record”

first quarter results on the back of purportedly strong China demand. The press release stated that

the Company had achieved “first quarter net earnings of $87.7 million or $.50 per share on record

first quarter sales of $740.0 million.” It continued in pertinent part:

       Sales in the quarter ended March 31 grew approximately 16 percent compared with
       sales of $636.9 million during the same period in 2016. Sales in China grew 20
       percent during the first quarter 2017 or grew 27 percent when excluding the
       impact from the stronger U.S. dollar.

       “The strength of both the U.S. water heater industry and our consumer product
       demand in China is encouraging,” noted Chairman and Chief Executive Officer
       Ajita G. Rajendra. “With double digit sales growth in both operating segments in
       the quarter, A.O. Smith is starting the year on solid footing.”

                                           *       *       *

       Rest of World segment

       Sales of this segment, which is primarily comprised of China, Europe and India,
       increased approximately 19 percent in the first quarter of 2017 to $259.5 million
       from $217.4 million in the year ago quarter. Continued strong customer demand
       for the company’s premium products and a pre-buy in advance of a price increase
       related to steel and other cost inflation, drove China sales 27 percent higher as
       measured in local currency and over 20 percent higher as measured in U.S.

                                                  14

          Case 2:19-cv-01198-LA Filed 08/19/19 Page 14 of 40 Document 1
        dollars. Water treatment sales in China grew over 50 percent and air purification
        sales grew over 80 percent in local currency.

        37.       On May 8, 2017, A.O. Smith filed a Form 10-Q, signed by Defendants Rajendra

and Kita, which reiterated the Company’s 1Q17 earnings and operating results, including for its

China segment. The Form 10-Q highlighted A.O. Smith’s product sales in China, stating in

pertinent part:

        Sales in our Rest of World segment grew approximately 19 percent in the first
        quarter of 2017 as a result of 20 percent sales growth in China. China sales in
        local currency terms grew approximately 27 percent in the first quarter compared
        to the same period last year driven by higher demand for our consumer products
        and by a pre-buy by our customers in advance of a price increase related to steel
        and other costs.

        We expect full year 2017 sales in China to grow at a rate of over 15 percent in
        local currency terms driven by expected continued overall water heater market
        growth, market share gains, improved product mix and water treatment product
        sales growth at a rate significantly higher than 15 percent.

        38.       On July 26, 2017, A.O. Smith issued a press release again announcing “record

second quarter net earnings” of $92.4 million “on nearly 11 percent increase in sales.” Once again

the favorable results were attributable to the surge in Chinese demand for its products that the

Company was purportedly experiencing. The press release continued in pertinent part:

        “We continued to see solid demand for our premium products in China with sales
        growth in local currency of 20 percent, led by water treatment and air
        purification,” commented Ajita G. Rajendra, chairman and chief executive officer.
        “Sales of our commercial water heaters and boilers in North America continued to
        be strong.”

                                         *      *      *

        Rest of World segment

        Sales of this segment, which is primarily comprised of China, Europe and India,
        increased approximately 14 percent in the second quarter of 2017 to $272.8 million
        from $239.8 million in the year-ago quarter. Continued strong customer demand
        for the company’s premium products, as well as a price increase announced in
        the first quarter of 2017, drove China sales 20 percent higher in local currency.

                                               15

          Case 2:19-cv-01198-LA Filed 08/19/19 Page 15 of 40 Document 1
        A.O. Smith branded water treatment sales grew 40 percent in local currency in
        the second quarter of 2017, and air purification product sales quadrupled.

        39.       On August 8, 2017, A.O. Smith filed a Form 10-Q, signed by Defendants Rajendra

and Kita, which reiterated the Company’s 2Q17 earnings and operating results, including for its

China segment. The Form 10-Q highlighted A.O. Smith’s product sales in China, stating in

pertinent part:

        Sales in our Rest of World segment grew approximately 14 percent in the second
        quarter of 2017 compared to the same period last year as a result of 15 percent sales
        growth in China. China sales in local currency terms grew approximately 20
        percent in the second quarter driven by higher demand for our consumer
        products, led by water treatment and air purification, and pricing actions due to
        higher steel and other costs.

        We expect full year 2017 sales in China to grow compared to 2016 at a rate of
        almost 17 percent in local currency terms driven by expected continued overall
        water heater market growth, market share gains, higher average selling prices
        and water treatment product sales growth at a rate significantly higher than 15
        percent.

        40.       On October 25, 2017, A.O. Smith issued a press release again announcing “record

third quarter net earnings” of $93.7 million “on 10 percent increase in sales.” Once again the press

release stated that China was a driver of the growth, with Defendant Rajendra quoted as saying:

“Sales of our consumer products in China, particularly water treatment and air purification,

contributed to our growth, as well.” The press release continued in pertinent part:

        Rest of World segment

        Sales of this segment, which is primarily comprised of China, Europe and India,
        increased approximately 12 percent in the third quarter of 2017 to $270.1 million
        compared with the year-ago quarter. Higher demand for the company’s premium
        consumer products, as well as pricing actions due to higher steel and other costs,
        drove China sales up nearly 13 percent.

        41.       On November 6, 2017, A.O. Smith filed a Form 10-Q, signed by Defendants

Rajendra and Kita, which reiterated the Company’s 3Q1 7 earnings and operating results, including



                                                 16

          Case 2:19-cv-01198-LA Filed 08/19/19 Page 16 of 40 Document 1
for its China segment. The Form 10-Q stated that the Company’s China sales were expected to

continue to grow, stating:

       In our Rest of World segment, we expect full year 2017 sales in China to grow
       compared to 2016 at a rate of over 15 percent in local currency terms driven by
       expected continued overall water heater market growth, market share gains,
       improved product mix and water treatment product sales growth at a rate
       significantly higher than 15 percent.

It continued in pertinent part:

       Rest of World

       Sales in our Rest of World segment were $270.1 million in the third quarter of 2017
       or $29.8 million higher than sales of $240.3 million in the third quarter of 2016.
       Sales in the first nine months of 2017 were $802.4 million or $104.8 million higher
       than sales of $697.6 million in the first nine months of 2016. China sales grew
       approximately 13 percent and 20 percent in local currency terms in the third
       quarter and first nine months of 2017, respectively, compared to same periods in
       the prior year, primarily due to higher sales of consumer products, particularly
       water treatment and air purification products. Sales in China in both periods of
       2017 also benefitted from pricing actions announced earlier this year due to higher
       steel and other costs. China sales of A.O. Smith branded water treatment products
       grew 31 percent and China sales of air purification products doubled in the first
       nine months of 2017, compared to the same period last year.

       Rest of World segment earnings were $33.8 million in the third quarter of 2017 or
       approximately nine percent higher than segment earnings of $31.1 million in the
       third quarter of 2016. Segment earnings in the first nine months of 2017 of $98.8
       million were approximately nine percent higher than segment earnings of $90.9
       million in the first nine months of 2016.

       42.     On January 30, 2018, A.O. Smith announced “record sales of $3 billion in 2017.”

The press release stated that “[s]ales in China grew 16 percent during 2017 and grew 18 percent

when the impact from the stronger U.S. dollar is excluded,” which helped the Company achieve

adjusted net earnings of $378.3 million. The press release continued in pertinent part:

       “2017 marked another record year for A.O. Smith,” Ajita G. Rajendra, chairman
       and chief executive officer, announced. “Our double-digit sales growth in 2017
       was driven by continued strong demand for our consumer products in China and
       positive end markets for our water heaters and boilers in North America. China
       sales exceeded the $1 billion milestone and were driven by 35 percent growth in

                                                17

          Case 2:19-cv-01198-LA Filed 08/19/19 Page 17 of 40 Document 1
       water treatment sales and a near doubling of air purification sales. China on-line
       sales reached $250 million in 2017.”

                                          *       *       *

       Rest of World segment

       Sales of this segment increased 16 percent in 2017 to $1.12 billion compared with
       2016 sales of $965.6 million. China sales increased 16 percent and grew 18
       percent when the impact from the stronger U.S. dollar is excluded. An increase
       in demand for the company’s consumer products in the region, led by water
       treatment and air purification products, and pricing actions primarily due to higher
       steel costs and higher fees paid to installers contributed to the strong sales growth
       in China. Water heater and water treatment sales in India increased approximately
       $8 million or over 40 percent in 2017 compared with 2016.

       Earnings for this segment increased 16 percent in 2017 to $149.3 million
       compared with $129.1 million earned the prior year. Higher sales in China,
       including the price increase, were partially offset by higher steel costs, higher fees
       paid to installers and increased SG&A costs. Expansion of water treatment and air
       purification product retail outlets in tier 2 and 3 cities, higher advertising related to
       brand building in the company’s newer product categories and higher water
       treatment product development engineering costs were the primary drivers of
       higher SG&A in China. Segment margin of 13.4 percent in 2017 was essentially
       the same as the prior year.

       Segment sales for the fourth quarter 2017 of $313.8 million were 17 percent higher
       than the same period in the previous year. Sales in China increased 16 percent in
       the quarter, driven by pricing actions primarily due to higher steel costs, higher
       fees paid to installers and higher demand for the company’s consumer products in
       the region. Sales in India grew over 40 percent compared with the same period in
       2016.

       Segment earnings of $50.8 million were 33 percent higher in the fourth quarter
       of 2017 compared with the same three-month period in 2016, driven by the impact
       from higher India sales and China sales, including the price increase. Higher
       steel costs and higher fees paid to installers partially offset the impact of higher
       China sales. Segment margin for the period was 16.2 percent compared with 14.2
       percent in 2016, primarily due to improved margin for the company’s water
       treatment products sold in China, lower China selling and advertising costs as a
       percent of sales and improved performance in India.

       43.     On February 16, 2018, A.O. Smith filed a Form 10-K, signed by Defendants

Rajendra and Kita, which reiterated the Company’s 4Q17 and FY17 earnings and operating results,



                                                  18

         Case 2:19-cv-01198-LA Filed 08/19/19 Page 18 of 40 Document 1
including for its China segment. The Form 10-K touted A.O. Smith’s experience and market

dominance in China, claiming the Company had grown to become “one of the leading suppliers

of water heaters to the residential market in China.” It continued in pertinent part:

       REST OF WORLD

       Sales in our Rest of World segment increased 15.6 percent, or $150.7 million, in
       2017 compared with the prior year. A 15.9 percent increase in sales in China to
       over $1 billion was the primary source of the increase. Excluding the
       appreciation of the U.S. dollar, sales in China increased 17.9 percent in 2017.

       We have operated in China for more than 20 years. In that time, we have been
       aggressively expanding our presence while building A.O. Smith brand
       recognition in the residential and commercial markets. The Chinese water heater
       market is predominantly comprised of electric wall-hung, gas tankless, combi-
       boiler and solar water heaters. We believe we are one of the leading suppliers of
       water heaters to the residential market in China in dollar terms, with a broad
       product offering including electric, gas tankless, heat pump and combi boilers as
       well as solar units. We also manufacture and market water treatment products and
       air purification products, primarily in China.

       We sell water heaters in more than 8,000 retail outlets in China, of which over 2,900
       exclusively sell our products. Our water treatment products and air purification
       products are sold in over 7,400 and 3,500 retail outlets in China, respectively. Our
       e-commerce sales continued to grow in China, to approximately $250 million in
       2017.

       44.     The Form 10-K also stated that the primary driver of A.O. Smith’s favorable 2017

financial and operating results was the Company’s success in China. It stated in pertinent part:

       RESULTS OF OPERATIONS

       Our sales in 2017 were a company record $2,997 million surpassing 2016 sales of
       $2,686 million by 11.6 percent. The increase in sales in 2017 was primarily due
       to higher sales in China as well as higher sales of water heaters and boilers in
       North America. Sales in China grew 15.9 percent to over $1 billion in 2017, and
       excluding the impact of the appreciation of the U.S. dollar, sales in China increased
       17.9 percent in 2017.




                                                 19

          Case 2:19-cv-01198-LA Filed 08/19/19 Page 19 of 40 Document 1
       45.     On April 25, 2018, A.O. Smith issued a press release announcing “double digit

earnings growth on record first quarter sales” of $788 million which contributed to net quarterly

earnings of $98.8 million. The press release continued in pertinent part:

       Rest of World segment

       First quarter sales for the Rest of World segment increased 13 percent over the 2017
       first quarter to $293.8 million. In China, sales increased 13 percent including
       approximately $21 million of benefit from currency translation due to the
       appreciation of the China currency compared with the prior year. In local currency
       terms, sales grew four percent and were negatively impacted by a pre-buy in the
       fourth quarter of 2017. Pricing actions in mid-2017, primarily due to higher steel
       and installation costs, as well as higher demand for gas tankless water heaters and
       water treatment products, contributed to higher sales and were partially offset by a
       significant decline in air purification product sales primarily due to improved air
       quality in China.

       First quarter segment earnings of $36.1 million were approximately 11 percent
       higher than the $32.5 million earned in last year’s first quarter. Higher China
       sales, including the price increase, were partially offset by higher steel costs, selling
       and engineering expenses associated with new product development and the
       negative impact to earnings from lower air purification product sales.

       46.     On May 7, 2018, A.O. Smith filed a Form 10-Q, signed by Defendants Rajendra

and Kita, which reiterated the Company’s 1Q18 earnings and operating results, including for its

China segment. The Form 10-Q stated that “[s]ales in the first quarter of 2018 were $788 million,

approximately 6.5 percent higher than sales of $740 million in the first quarter of 2017”

“‘primarily due to continued demand for our consumer products in China and positive end

markets for our boilers in North America.” The Form 10-Q also stated that the Company’s China

sales were expected to continue to grow, stating:

       In our Rest of World segment, we expect sales in China to grow in 2018 at a rate
       of approximately nine to ten percent in local currency, or over 14 percent in U.S.
       dollar terms, as we believe tankless water heater market growth, geographic
       expansion and growth in sales of our water treatment products will contribute to
       our growth.




                                                  20

          Case 2:19-cv-01198-LA Filed 08/19/19 Page 20 of 40 Document 1
       47.     On July 25, 2018, A.O. Smith issued a press release announcing “double-digit sales

and earnings growth in second quarter” of $833.3 million and $92.4 million, respectively. The

press release continued in pertinent part:

       Rest of World segment

       Second quarter sales for the Rest of World segment increased 13 percent to
       $308.1 million compared with sales of $272.8 million in the 2017 second quarter.
       Sales in China increased 12 percent in the second quarter, including a currency
       translation benefit of approximately $19 million. China sales grew four percent
       in local currency. Higher sales of gas tankless water heaters and water treatment
       products, as well as pricing actions effective in mid-2017, were partially offset by
       lower sales of air purification products and e-commerce sales compared with the
       prior year.

       48.     On August 6, 2018, A.O. Smith filed a Form 10-Q, signed by Defendants Rajendra

and Kita, which reiterated the Company’s 2Q18 earnings and operating results, including for its

China segment.

       49.     On October 30, 2018, A.O. Smith issued a press release announcing “third quarter

net earnings of $104.6 million or $0.61 per share on third quarter sales of $754.1 million.” While

the press release discussed “weaker housing growth in China,” it quoted Defendant Wheeler, who

had recently replaced Defendant Rajendra as CEO, as stating: “A bright spot in China was our

sales of water treatment products, which grew significantly in the quarter … This growth reaffirms

our belief of the growing consumer desire for safe drinking water in that country, as well as our

capabilities to bring the best products to the market.” It continued in pertinent part:

       Rest of World segment

       Sales of this segment, which is primarily comprised of China, Europe and India,
       increased approximately one percent in the third quarter of 2018 to $274.1
       million compared with the year-ago quarter. Higher sales of water treatment and
       air purification products in China were partially offset by a decline in electric
       water heater sales compared with the prior year. Currency translation reduced
       sales by approximately $6 million compared with the third quarter 2017.



                                                 21

          Case 2:19-cv-01198-LA Filed 08/19/19 Page 21 of 40 Document 1
       Segment earnings were approximately 16 percent higher at $39.1 million
       compared with the third quarter of 2017, primarily due to lower expenses associated
       with employee incentive programs in China and smaller losses in India. As a result,
       third quarter 2018 segment margin of 14.3 percent was significantly higher than the
       12.5 percent segment margin achieved in the same period in 2017.

       50.     On November 8, 2018, A.O. Smith filed a Form 10-Q, signed by Defendants

Wheeler and Kita, which reiterated the Company’s 3Q18 earnings and operating results, including

for its China segment. The Form 10-Q continued in pertinent part:

       In our Rest of World segment, we expect sales in China to grow in 2018 at a rate
       of three percent in local currency terms, and five percent in U.S. dollar terms,
       lower than our previous guidance due to slower than expected housing growth
       caused by deteriorating consumer confidence related to a weakening economy ....

       Combining all of these factors, we expect our consolidated sales to grow
       approximately seven percent in 2018.

       We preliminarily project our 2019 sales growth in China in local currency will
       be three percent compared to 2018, as inventory levels remain elevated into 2019
       due to slower housing growth. Further, we expect headwinds of approximately $50
       million to sales and over $7 million to earnings in China due to the depreciation of
       the China currency compared to the U.S. dollar in 2019 compared to 2018.
       Combining our China projection, with the benefit of a full year of pricing actions
       for North America water heaters, a full year of sales of water treatment products to
       Lowe’s and our projection that the remainder of our products will have sales growth
       similar to 2018, we project our organic growth in 2019 will be 5.5 to seven percent
       in local currency terms and four to 5.5 percent in U.S. dollar terms.

       51.     On January 29, 2019, A.O. Smith issued a press release announcing “record sales

and net earnings in 2018” of $3.2 billion and $44.2 million, respectively. The press release stated

that the growth was driven, in part, by “water treatment products in China” as “[t]otal China sales

grew approximately four percent.” The release quoted Defendant Wheeler as highlighting the

Company’s exponential growth in global water treatment sales, which had been driven primarily

by sales in China: “In seven years we have been able to grow our global water treatment sales from

approximately $35 million to $400 million.” It continued in pertinent part:




                                                22

          Case 2:19-cv-01198-LA Filed 08/19/19 Page 22 of 40 Document 1
       Rest of World segment

       Sales of this segment increased five percent in 2018 to $1.2 billion compared with
       2017 sales. China sales increased nearly two percent on a local currency basis.
       The Chinese currency favorably impacted the translation of China sales by
       approximately $23 million. In China, higher water treatment product sales were
       partially offset by lower sales of electric water heaters and air purification products.
       Water heater and water treatment product sales in India increased approximately
       $8 million, or over 30 percent, in 2018 compared with 2017.

       52.     On February 15, 2019, A.O. Smith filed a Form 10-K, signed by Defendants

Wheeler and Kita, which reiterated the Company’s 4Q18 and FY18 earnings and operating results,

including for its China segment. The Form 10-K highlighted A.O. Smith’s experience and market

dominance in China, claiming the Company had grown to become “one of the leading suppliers

of water heaters to the residential market in China.” It continued in pertinent part:

       REST OF WORLD

       We have operated in China for more than 20 years. In that time, we have been
       aggressively expanding our presence while building A.O. Smith brand
       recognition in the residential and commercial markets. The Chinese water heater
       market is predominantly comprised of electric wall-hung, gas tankless, combi-
       boiler, heat pump and solar water heaters. We believe we are one of the leading
       suppliers of water heaters to the residential market in China in dollar terms. We
       manufacture and market water treatment products, primarily residential reverse
       osmosis products. We also manufacture and market air purification products in
       China.

       We sell water heaters in more than 9,000 retail outlets in China, of which over 2,800
       exclusively sell our products. Our water treatment products and air purification
       products are sold in over 7,500 and 3,500 retail outlets in China, respectively.

       53.     The Form 10-K also stated that the primary driver of A.O. Smith’s favorable 2018

financial and operating results was the Company’s success in China. It stated in pertinent part:

       RESULTS OF OPERATIONS

       Our sales in 2018 were a Company record $3,188 million surpassing 2017 sales of
       $2,997 million by 6.4 percent. The increase in sales in 2018 was primarily due to
       pricing actions related to higher steel costs and higher sales of boilers and
       residential water heaters in the U.S. as well as higher sales of water treatment

                                                 23

          Case 2:19-cv-01198-LA Filed 08/19/19 Page 23 of 40 Document 1
       products in China. Our global water treatment sales grew to approximately $400
       million in 2018. Sales in China grew four percent in 2018. Excluding the impact
       of the appreciation of the U.S. dollar against the Chinese currency, our sales in
       China increased almost two percent in 2018. Our sales in 2017 were higher than
       2016 sales of $2,686 million by 11.6 percent, primarily due to higher sales in China
       as well as higher sales of water heaters and boilers in North America. Our sales in
       China grew 15.9 percent in 2017 to over $1 billion, and excluding the impact of the
       appreciation of the U.S. dollar against the Chinese currency, sales in China grew
       17.9 percent in 2017 compared to 2016.

       54.     The statements referenced in paragraphs 28-53 above were materially false and/or

misleading when made because they failed to disclose adverse facts pertaining to the Company’s

business, operations and financial condition, which were known to or recklessly disregarded by

Defendants as follows:

               (a)     that A.O. Smith had undisclosed business connections and entanglements

with UTP through which it funneled up to 75% of its China product sales;

               (b)     that A.O. Smith had used UTP to engage in channel stuffing by artificially

inflating inventories purportedly sold through distributors that were not based on consumer

demand, thereby approximately doubling the normal level of inventory at such distributors;

               (c)     that A.O. Smith had used its UTP relationship to artificially inflate the sales

figures it reported to investors by as much as 8% and to conceal worsening sales trends that the

Company was experiencing in China;

               (d)     that A.O. Smith’s sales growth had been primarily in lower margin products

as its higher priced products were being undercut by competition in “second-tier” Chinese cities,

causing the Company to experience significant margin pressures;

               (e)     that A.O. Smith had increased its cash reserves in China to over $530

million in furtherance of its channel stuffing and sales manipulation scheme, encumbering the

Company’s ability to repatriate the cash or use it for capital expenditures; and



                                                 24

          Case 2:19-cv-01198-LA Filed 08/19/19 Page 24 of 40 Document 1
                (f)    that, as a result of (a)-(e) above, A.O. Smith’s business, operations, and

prospects were significantly worse than publicly represented and the Company was poised for

sales and earnings declines in China, its most important international market.

       55.      In addition, Item 303 of SEC Regulation S-K, 17 C.F.R. § 229.303(a)(3)(ii) (“Item

303”) required the 2016 Form 10-K, 2017 Form 10-K and 2018 Form 10-K to “[d]escribe any

known trends or uncertainties that have had or that the registrant reasonably expects will have a

material favorable or unfavorable impact on net sales or revenues or income from continuing

operations.” Defendants’ failure to disclose their use of an undisclosed distribution partner to

engage in channel stuffing and to artificially inflate A.O. Smith’s China sales and earnings results

was a violation of Item 303 because it was a known trend and uncertainty that was likely to, and

did, have a material unfavorable impact on the Company’s revenues and income from continuing

operations.

           The Truth Begins To Emerge

       56.      On April 30, 2019, A.O. Smith reported disappointing financial results for its first

fiscal quarter of 2019. Quarterly sales declined 5% to $748.2 million, while net quarterly earnings

declined approximately 7% to $89.3 million. The primary reasons for the disappointing results

were adverse business trends in China and plummeting Chinese sales, which had been masked by

Defendants’ prior misstatements. Quarterly sales in A.O. Smith’s Rest of World segment fell 21%

to $232.1 million, including an 18% decline in Chinese sales on a local currency basis. Even more

shocking, quarterly earnings for the segment fell more than 65% year-over-year to only $12.3

million.

       57.      On this news, the price of A.O. Smith common stock fell 6% to $52.57 per share

on abnormally high volume of over 4.8 million shares.



                                                 25

            Case 2:19-cv-01198-LA Filed 08/19/19 Page 25 of 40 Document 1
        58.    However, because investors did not know the full truth about A.O. Smith’s use of

an undisclosed distribution partner to inflate its earnings and sales results in China, the price of

A.O. Smith stock remained artificially inflated. Instead, Defendants continued to conceal the

scheme, for example by playing off, during an April 30, 2019 earnings call, the weakness in China

as temporary and related to macro events with improvement expected in the second half of the

year.

        59.    Then, on May 16, 2019, J Capital Research USA LLC issued a scathing report on

A.O. Smith’s China operations and undisclosed relationship with UTP (the “J Capital Report”).

The 66-page report charged A.O. Smith with inflating its sales and earnings figures and concealing

adverse business trends in China through its undisclosed distributor relationship with UTP. The

report also stated that A.O. Smith’s purported $539 million in cash in China had been tied up in

the scheme. The report summarized its findings in part as follows:

        Pleading the fifth on China operations: Despite never appearing in the financial
        filings or being mentioned on conference calls, Jiangsu UTP Supply Chain is
        involved in almost every aspect of A.O. Smith’s China business. The relationship
        is public knowledge in China. UTP’s involvement spans the acquisition of raw
        materials, the hiring of labor, potentially co-owning factories, marketing, and most
        notably “accepting” inventory and financing AOS distributors. We estimate that
        UTP may be responsible for as much as 75% of AOS China sales.

        The UTP relationship has obscured China business performance and financial
        statements: The UTP partnership has allowed AOS to inflate gross margins and
        mask the actual China revenue slowdown through distributor-financed channel
        stuffing. We also believe that the irreconcilable capex, R&D and asset inventory
        accounts are being used as cookie jars to preserve the “integrity” of the financial
        statements while hiding UTP’s involvement. Our detailed distributor channel
        checks indicate China revenue will fall by as much as 21% in 2019 vs
        management’s claims of a 6-8% decline.

        Is the cash really there? We believe that A.O. Smith does not actually have access
        to $539 mln that reportedly sits in China – about 84% of the company’s total cash
        at yearend 2018. We have conducted dozens of interviews in China and believe that
        AOS may have used its cash for distributor loans to prop up sales. That would mean
        the money is in escrow and cannot be touched until loans are repaid. What’s more,

                                                26

          Case 2:19-cv-01198-LA Filed 08/19/19 Page 26 of 40 Document 1
       distributor loans are at risk in a weakening market. Chinese distributors of AOS
       products - financially imperiled companies - are being financed at 18% to take AOS
       inventory, and many are holding six months of inventory. These companies are at
       risk of default - and AOS could be on the hook.

       China headwinds are everywhere: In Q1, AOS reported a 66% drop in Rest of
       World earnings due to China declines but said the drop is temporary. We disagree.
       During China’s boom years, AOS benefited from selling a premium product at a
       mid to high price point through direct channels in Tier 1 cities. To offset numerous
       steel and rental price increases, AOS has continuously increased the price of its
       heaters, until the appliances reached a price point unobtainable for some of the
       original purchase base. The higher-priced product has been a particularly poor fit
       for Tier 2-4 cities, the next leg of AOS’s China growth strategy, and the price-
       sensitive online channel continues to take share from the direct channel. AOS has
       recently launched new products at their original price points, but these “startups”
       are just ramping up and will carry much lower margins for the foreseeable future.
       Distributors believe the new product releases are just a way to discount old stock
       and force new inventory into the channels. These product/channel challenges are
       presently being compounded by a weakening Chinese economy and the U.S.-China
       trade spat’s impact on selling an American-branded product in China.

       60.     On this news, the price of A.O. Smith common stock fell 6% to $45.12 per share

on abnormally high volume of over 13.5 million shares.

       61.     Although the J Capital Report was issued by a research firm with an apparent short

interest in A.O. Smith stock, the report was well documented and supported with photographs,

“dozens” of witness interviews, government records and other information that supported its

allegations. An additional research firm, Spruce Point Capital, also issued a series of tweets

supporting the report’s allegations and conclusions.

       62.     While A.O. Smith issued a press release purportedly denying the allegations, in so

doing it admitted that the Company did in fact have substantial business interests in China with

UTP. Following this unsatisfactory response by the Company, the price of A.O. Smith stock did

not recover, but instead continued to fall closing at $43.26 per share on May 20, 2019, 36% below

the Class Period high of more than $68 per share. At least one analyst firm also subsequently




                                                27

          Case 2:19-cv-01198-LA Filed 08/19/19 Page 27 of 40 Document 1
downgraded the stock. The market reaction to A.O. Smith’s attempted denials lends further

credibility to the J Capital Report.

       63.     As a result of Defendants’ wrongful acts and omissions, Plaintiff and the Class

purchased A.O. Smith common stock at artificially inflated prices and suffered significant losses

and were damaged thereby.

VI.    UNDISCLOSED ADVERSE FACTS

       64.     The market for A.O. Smith common stock was an open, well-developed and

efficient market at all relevant times. As a result of the materially false and misleading statements

and omissions described herein, A.O. Smith common stock traded at artificially inflated prices

during the Class Period. Said statements and omissions were materially false and misleading in

that they failed to disclose material adverse non-public information and misrepresented the truth

about the Company, as well as its business, accounting, financial operations and prospects, as

alleged herein. Plaintiff and the other members of the Class purchased or otherwise acquired A.O.

Smith common stock relying upon the integrity of the market price of the Company’s securities

and market information relating to A.O. Smith, and have been damaged thereby.

       65.     At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and the other members of the Class.

VII.   LOSS CAUSATION

       66.     During the Class Period, as detailed herein, the Defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the prices of A.O. Smith

common stock and operated as a fraud or deceit on Class Period purchasers of A.O. Smith common

stock by failing to disclose to investors that the Company’s financial results were materially



                                                 28

          Case 2:19-cv-01198-LA Filed 08/19/19 Page 28 of 40 Document 1
misleading and misrepresented material information. When the Defendants’ misrepresentations

and fraudulent conduct were disclosed, the price of A.O. Smith common stock fell precipitously

as the prior inflation came out of the Company’s stock price. As a result of their purchases of A.O.

Smith common stock during the Class Period, Plaintiff and the other Class members suffered

economic loss.

       67.       By Defendants’ failing to disclose the true state of the Company’s business,

investors were not aware of the true state of the Company’s financial status. Therefore, the

Defendants presented a misleading picture of A.O. Smith’s business practices and procedures.

Thus, instead of truthfully disclosing during the Class Period the true state of the Company’s

business, Defendants caused A.O. Smith to conceal the truth.

       68.       The declines in the price of A.O. Smith's common stock after the truth came to light

were a direct result of the nature and extent of the Defendants’ fraud finally being revealed to

investors and the market. The timing and magnitude of A.O. Smith’s common stock price decline

negate any inference that the loss suffered by Plaintiff and the other Class members was caused by

changed market conditions, macroeconomic or industry factors, or Company-specific facts

unrelated to the Defendants’ fraudulent conduct. The economic loss suffered by Plaintiff and the

other Class members was a direct result of the Defendants’ fraudulent scheme to artificially inflate

the prices of A.O. Smith’s common stock and the subsequent decline in the value of A.O. Smith’s

common stock when the Defendants’ prior misrepresentations and other fraudulent conduct were

revealed.

VIII. ADDITIONAL SCIENTER ALLEGATIONS

       69.       As alleged herein, the Individual Defendants acted with scienter in that the

Individual Defendants knew that the public documents and statements issued or disseminated in



                                                  29

            Case 2:19-cv-01198-LA Filed 08/19/19 Page 29 of 40 Document 1
the name of the Company during the Class Period were materially false and misleading; knew that

such statements or documents would be issued or disseminated to the investing public; and

knowingly and substantially participated or acquiesced in the issuance or dissemination of such

statements or documents as primary violations of the federal securities laws.

       70.     As set forth herein, the Individual Defendants, by virtue of their receipt of

information reflecting the true facts regarding A.O. Smith, their control over, receipt and/or

modification of A.O. Smith's allegedly materially misleading statements and omissions, and/or

their positions with the Company which made them privy to confidential information concerning

A.O. Smith, participated in the fraudulent scheme alleged herein.

IX.    APPLICABILITY OF PRESUMPTION OF RELIANCE:
       FRAUD-ON-THE-MARKET DOCTRINE

       71.     At all relevant times, the market for A.O. Smith common stock was an efficient

market for the following reasons, among others:

               (a)    A.O. Smith’s stock met the requirements for listing, and was listed and

                      actively traded, on the NYSE, a highly efficient and automated market;

               (b)    As a public company, A.O. Smith filed periodic reports with the SEC and

                      the NYSE;

               (c)    A.O. Smith was followed by numerous securities analysts employed by

                      major firms who wrote reports which were distributed to the sales force and

                      certain customers of their respective brokerage firms. Each of these reports

                      was publicly available and entered the public marketplace; and

               (d)    A.O. Smith regularly communicated with public investors via established

                      market    communication        mechanisms,    including   through   regular

                      disseminations of press releases on the national circuits of major newswire

                                                30

          Case 2:19-cv-01198-LA Filed 08/19/19 Page 30 of 40 Document 1
                        services and through other wide-ranging public disclosures, such as

                        communications with the financial press and other similar reporting

                        services.

        72.     As a result of the foregoing, the market for A.O. Smith’s common stock reasonably

promptly digested current information regarding A.O. Smith from all publicly available sources

and reflected such information in the price of A.O. Smith’s common stock. All purchasers of A.O.

Smith common stock during the Class Period suffered similar injury through their purchases of

A.O. Smith common stock at artificially inflated prices, and a presumption of reliance applies.

        73.     A Class-wide presumption of reliance is also appropriate in this action under the

United States Supreme Court holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S.

128 (1972), because the claims asserted herein against Defendants are predicated upon omissions

of material fact for which there is a duty to disclose. As this action involves Defendants’ failure to

disclose material adverse information regarding A.O. Smith’s business practices, operations and

financial performance, legal compliance, and customer satisfaction -- information that Defendants

were obligated to disclose during the Class Period but did not -- positive proof of reliance is not a

prerequisite to recovery. All that is necessary is that the facts withheld be material in the sense that

a reasonable investor might have considered such information important in the making of

investment decisions.

X.      NO SAFE HARBOR

        74.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the false and misleading statements pleaded in this

Complaint. The statements alleged to be false and misleading herein all relate to then-existing

facts and conditions. In addition, to the extent certain of the statements alleged to be false may be



                                                  31

          Case 2:19-cv-01198-LA Filed 08/19/19 Page 31 of 40 Document 1
characterized as forward-looking, they were not identified as “forward-looking statements” when

made, and there were no meaningful cautionary statements identifying important factors that could

cause actual results to differ materially from those in the purportedly forward-looking statements.

        75.     In the alternative, to the extent that the statutory safe harbor is determined to apply

to any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or

misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of A.O. Smith who knew that the statement was false when made.

XI.     COUNTS

                                          COUNT I
                     For Violations Of Section 10(b) Of The Exchange Act
                        And SEC Rule 10b-5 Promulgated Thereunder
                                   (Against All Defendants)

        76.     Plaintiff repeats and re-alleges each and every allegation set forth above as if fully

set forth herein.

        77.     This Count is asserted on behalf of all members of the Class against Defendants

A.O. Smith, Rajendra, Wheeler and Kita for violations of Section 10(b) of the Exchange Act, 15

U.S.C. § 78j(b) and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5.

        78.     During the Class Period, Defendants disseminated or approved the false statements

specified above, which they knew were, or they deliberately disregarded as, misleading in that they

contained misrepresentations and failed to disclose material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.

        79.     Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in that they:

(a) employed devices, schemes, and artifices to defraud; (b) made untrue statements of material

                                                  32

          Case 2:19-cv-01198-LA Filed 08/19/19 Page 32 of 40 Document 1
facts or omitted to state material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading; and/or (c) engaged in acts,

practices, and a course of business that operated as a fraud or deceit upon Plaintiff and others

similarly situated in connection with their purchases of A.O. Smith common stock during the Class

Period.

          80.   Defendants, individually and in concert, directly and indirectly, by the use of means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct that operated as a fraud and deceit upon Plaintiff and the other

members of the Class; made various untrue and/or misleading statements of material facts and

omitted to state material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading; made the above statements

intentionally or with a severely reckless disregard for the truth; and employed devices and artifices

to defraud in connection with the purchase and sale of A.O. Smith common stock, which were

intended to, and did: (a) deceive the investing public, including Plaintiff and the other members of

the Class, regarding, among other things, A.O. Smith’s business and operations; (b) artificially

inflate and maintain the market price of A.O. Smith common stock; and (c) cause Plaintiff and the

other members of the Class to purchase the Company’s common stock at artificially inflated prices,

and to suffer losses when the true facts became known.

          81.   Defendants A.O. Smith, Rajendra, Wheeler, and Kita are liable for all materially

false and misleading statements made during the Class Period, as alleged above.

          82.   As described above, Defendants acted with scienter throughout the Class Period, in

that they acted either with the intent to deceive, manipulate, or defraud, or with severe recklessness.

The misrepresentations and omissions of material facts set forth herein, which presented a danger



                                                  33

            Case 2:19-cv-01198-LA Filed 08/19/19 Page 33 of 40 Document 1
of misleading buyers of A.O. Smith stock, were either known to the Defendants or were so obvious

that the Defendants should have been aware of them.

        83.     Plaintiff and the Class have suffered damages in that, in direct reliance on the

integrity of the market, they paid artificially inflated prices for A.O. Smith common stock, which

inflation was removed from its price when the true facts became known. Plaintiff and the Class

would not have purchased A.O. Smith common stock at the prices they paid, or at all, if they had

been aware that the market price had been artificially and falsely inflated by these Defendants’

misleading statements.

        84.     As a direct and proximate result of these Defendants’ wrongful conduct, Plaintiff

and the other members of the Class suffered damages attributable to the material misstatements

and omissions alleged herein in connection with their purchases of A.O. Smith common stock

during the Class Period.

                                          COUNT II
                     For Violations Of Section 20(a) Of The Exchange Act
                             (Against the Individual Defendants)

        85.     Plaintiff repeats and re-alleges each and every allegation set forth above as if fully

set forth herein.

        86.     This Count is asserted on behalf of all members of the Class against the Individual

Defendants for violations of Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).

        87.     During their tenures as officers of A.O. Smith, each of these Defendants was a

controlling person of the Company within the meaning of Section 20(a) of the Exchange Act. By

reason of their positions of control and authority as officers of A.O. Smith, these Defendants had

the power and authority to direct the management and activities of the Company and its employees,

and to cause the Company to engage in the wrongful conduct complained of herein. These



                                                 34

          Case 2:19-cv-01198-LA Filed 08/19/19 Page 34 of 40 Document 1
Defendants were able to and did control, directly and indirectly, the content of the public

statements made by A.O. Smith during the Class Period, including its materially misleading

financial statements, thereby causing the dissemination of the false and misleading statements and

omissions of material facts as alleged herein.

       88.     In their capacities as senior corporate officers of the Company, and as more fully

described above, the Individual Defendants had direct involvement in the day-to-day operations

of the Company, in reviewing and managing its regulatory and legal compliance, and in its

accounting and reporting functions. The Individual Defendants signed the Company’s SEC filings

during the Class Period, and were directly involved in providing false information and certifying

and approving the false statements disseminated by A.O. Smith during the Class Period. As a

result of the foregoing, Defendants Rajendra, Wheeler and Kita as a group, and individually, were

controlling persons of A.O. Smith within the meaning of Section 20(a) of the Exchange Act.

       89.     As set forth above, A.O. Smith violated Section 10(b) of the Exchange Act by its

acts and omissions as alleged in this Complaint.

       90.     By virtue of their positions as controlling persons of A.O. Smith and as a result of

their own aforementioned conduct, Defendants Rajendra, Wheeler and Kita are liable pursuant to

Section 20(a) of the Exchange Act, jointly and severally with, and to the same extent as, the

Company is liable under Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

thereunder, to Plaintiff and the other members of the Class who purchased or otherwise acquired

A.O. Smith securities. Moreover, as detailed above, during the respective times these Defendants

served as officers of A.O. Smith, each of these Defendants culpably participated in the material

misstatements and omissions made by A.O. Smith.




                                                 35

          Case 2:19-cv-01198-LA Filed 08/19/19 Page 35 of 40 Document 1
       91.    As a direct and proximate result of these Defendants’ conduct, Plaintiff and the

other members of the Class suffered damages in connection with their purchase or acquisition of

A.O. Smith common stock.

XII.   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment as follows:

       (a)    Declaring the action to be a proper class action pursuant to Rule 23(a) and (b)(3) of

              the Federal Rules of Civil Procedure on behalf of the Class defined herein;

       (b)    Awarding all damages and other remedies available under the Exchange Act in

              favor of Plaintiff and all members of the Class against Defendants in an amount to

              be proven at trial, including interest thereon;

       (c)    Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

              this action, including attorneys’ fees and experts’ witness fees and other costs; and

       (d)    Awarding such other relief as this Court deems appropriate.

XIII. JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.

Dated: August 19, 2019.                       Respectfully submitted,

                                              SAXENA WHITE P.A.


                                              By: /s/ David R. Kaplan
                                              David R. Kaplan
                                              Brandon Marsh
                                              12750 High Bluff Drive, Suite 475
                                              San Diego, CA 92130
                                              Telephone: (858) 997-0860
                                              Facsimile: (858) 369-0096
                                              dkaplan@saxenawhite.com
                                              bmarsh@saxenawhite.com




                                                 36

         Case 2:19-cv-01198-LA Filed 08/19/19 Page 36 of 40 Document 1
                           SAXENA WHITE P.A.
                           Joseph E. White, III
                           Lester R. Hooker
                           Dianne M. Pitre
                           150 East Palmetto Park Road, Suite 600
                           Boca Raton, FL 33432
                           Telephone: (561) 394-3399
                           Facsimile: (561) 394-3382
                           jwhite@saxenawhite.com
                           lhooker@saxenawhite.com
                           dpitre@saxenawhite.com

                           SAXENA WHITE P.A.
                           Steven B. Singer
                           10 Bank Street, 8th Floor
                           White Plains, NY 10606
                           Telephone: (914) 437-8551
                           ssinger@saxenawhite.com
                           Attorneys for Plaintiff

                           CROSS LAW FIRM, S.C.
                           MARY C. FLANNER
                           SBN: 1013095
                           Nola J. Hitchcock Cross
                           SBN: 1015817
                           The Lawyers’ Building
                           845 N. 11th Street
                           Milwaukee, WI 53233
                           (414) 224-0000 (phone)
                           (414) 273-7055 (facsimile)
                           mflanner@crosslawfirm.com
                           njhcross@crosslawfirm.com
                           Local Counsel for Plaintiff




                             37

Case 2:19-cv-01198-LA Filed 08/19/19 Page 37 of 40 Document 1
Case 2:19-cv-01198-LA Filed 08/19/19 Page 38 of 40 Document 1
Case 2:19-cv-01198-LA Filed 08/19/19 Page 39 of 40 Document 1
Case 2:19-cv-01198-LA Filed 08/19/19 Page 40 of 40 Document 1
